      Case 1:20-cv-09049-PGG-DCF Document 15 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SANDY GRACIANO,
                                                            20cv09049 (PGG) (DF)
                                Plaintiff,
                                                            SCHEDULING ORDER
                  -against-

 GURUNANDA, LLC,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

       The Court having held a telephonic initial pretrial conference on March 17, 2021, with

counsel for all parties, it is hereby ORDERED, as stated at the conference, that:

       1.      Defendant shall move, answer or otherwise respond to the Complaint no later than

April 30, 2021.

       2.      Discovery shall be stayed pending further Order of the Court.

       3.      No later than April 30, 2021, the parties shall submit a joint status letter to the

court regarding the progress of the parties’ settlement discussions.

Dated: New York, New York
       March 23, 2021
                                                      SO ORDERED


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
Copies to:

All counsel (via ECF)
